Order, Supreme Court, New York County (Jane S. Solomon, J.), entered September 23, 2008, which, to the extent appealed from as limited by the brief, confirmed the assessed valuation of the subject property for the tax years 1997/1998, 1998/ 1999, 1999/2000, 2002/2003 and 2003/2004, unanimously affirmed, without costs.
The assessed valuations confirmed by the court were within *507the range of the trial evidence (see Matter of Bass v Tax Commn. of City of N.Y., 179 AD2d 387, 388 [1992], lv denied 80 NY2d 751 [1992]). The court’s determination that the actual rents for the unsold condominium apartments, which both parties’ expert appraisers agreed were below market rents, were an inappropriate component of valuation of the property was not against the weight of the evidence or contrary to law (see Matter of Merrick Holding Corp. v Board of Assessors of County of Nassau, 45 NY2d 538, 543 [1978]). Nor is there any basis to disturb the court’s factual findings with respect to income, expenses and capitalization rates. Concur—Gonzalez, P.J., Friedman, Moskowitz and Renwick, JJ.